MR. CHIEF JUSTICE JAMES T. HARRISON
delivered the Opinion of the Court.
This is an appeal by Archie Ray Hunnewell, the defendant, from a judgment entered in the district court of Fergus County following trial to the court, sitting without a jury.
From the record it appears that plaintiff and defendant were married in 1953. The defendant husband is 48 years of age and the plaintiff wife 36 years of age. Three children were born to the couple, a girl now 15, and two sons now 13 and 8 years of age.
The couple moved onto the ranch owned by defendant’s father near Danvers, Montana and lived there the whole *127of their married life up until the time of their separation prior to the divorce.
The defendant has been a rancher all his life. He is 35 to 40 percent permanently disabled of the body as a whole as the result of an accidental injury to his spine sustained in 1965. Since the injury to his spine the defendant’s ability to work his ranch has been impaired and it is apparent from the record he will always require assistance to do so.
The record further reveals that for some years there has, been a degree of controversy in the household concerning the common facts of domestic life, the disciplining and needs of the children, the condition of the household budget and the degree of socializing and outside interests of the parties.
The record also reveals that the defendant has been refused the exercise of his marital prerogative for over a year and a half, the plaintiff refusing to share the same bedroom with defendant during that period.
Further, it appears that plaintiff subjected defendant to ridicule in the presence of the children; took extended summer vacations to visit her mother in Seattle and thus absenting herself from the defendant and the ranch operation during the most active season of the year. The circumstances of these complaints about each other resulted in plaintiff filing for a divorce and defendant to counterclaim for the same relief.
Upon the trial plaintiff testified to incidents which happened years before while defendant’s testimony was of recent incidents. The court granted plaintiff a divorce, ordered the property divided, provided for custody of the children and allowance for their support. Defendant contests all of these rulings on this appeal.
"We have examined the record here with great care in our endeavor to find the evidence which supports the court’s finding that defendant was guilty of extreme cruelty. We cannot find it and must therefore hold that the court *128abused its discretion in this regard since there is a clear preponderance of the evidence against such finding. Conway v. Fabian, 108 Mont. 287, 89 P.2D 1022.
The evidence in this cause does support defendant’s counterclaim for a divorce and the court was in error in not so finding and granting a divorce to defendant.
The defendant next raises the issue of the validity of the property settlement ordered by the court. The district court in its findings of fact found that at the time of their marriage the parties had brought to the marriage about equal amounts: of property and that the property since acquired had been acquired through the joint efforts of the parties.
While the record supports the finding of equal initial contribution it fails to support the finding that the after acquired property resulted from either that or the parties’ joint efforts.
Here the bulk of the ranch property was the land which was in part paid for by crop share but for the most part in the following manner: When the plaintiff and defendant were married they moved onto the Hunnewell ranch under an informal crop sharing agreement with defendant’s father. Subsequently a three year lease was signed. Upon the expiration of the lease defendant’s father and stepmother entered into a contract for deed with the parties for the sale of the ranch.
While the contract for deed was signed by both the plaintiff and defendant, the deed itself, which was executed contemporaneously, named the defendant as the sole grantee.
The purchase price of the ranch was $50,000 for 1,760 acres, or approximately $29 per acre. The contract further provided that payment would be made on a crop share basis.
Mr. Hunnewell died two years later and included among the assets of the estate was the balance outstanding on the contract of approximately $43,000.
During the probate of the estate, the defendant agreed to *129relinquish his share in all other assets of his father’s estate, which amounted to $35,404.89, and agreed to pay $4,000 to each of his two sisters in exchange for their interest in the contract. It was in this manner that the ranch was acquired by defendant.
It is a well established principle of law in this state that in determining a property settlement pursuant to the granting of a divorce, the court will consider the contributions made by the parties in acquiring the property in question. Libra v. Libra, 157 Mont. 252, 484 P.2d 748, and cases cited therein.
It was, then, error for the court to find that the plaintiff had and was entitled to a one-half undivided interest in the ranch. Plaintiff’s interest based upon joint effort or contribution was so fractional that the award of the equity in the town house in Lewistown as ordered by the court was amply sufficient to compensate her for her interest in the farm.
Defendant’s contention that the court erred in ordering child support payments until the children are through college on the basis that it is openended and imposes an obligation greater than defendant’s duty at law has merit. While the court expressly provided that such payments were contingent upon their emancipation or further order of the court the children are still quite young and their educational futures most uncertain; and no necessity exists now to make support payments for a longer period than the law provides. The court should await a later appropriate time because defendant’s obligation to support his children through college will depend in a large degree upon factors not yet known; the desire and ability of the children themselves as well as the ability of the defendant to make such provisions at that time. The equity of this provision is then, at this time, premature.
The final assignment of error is to the denial of defendant’s request for the custody of the children during the-*130summer months, the court granting him instead reasonable visitation rights.
The record clearly indicates that all the children still have active interests in riding horses, caring for animals, and other ranch life activities. The plaintiff’s denial that the defendant was a fit and proper person to have custody of the children as stated in her answer to pertinent interrogatories was that she did not favor joint custody. The children themselves had mixed emotions regarding the same, which is consistent with the trauma of their situation.
We understand events have transpired in this respect since the original trial, and the defendant father not having been found unfit, the court should further consider the children’s «custody.
The cause should be remanded to the district court for modification of its findings and judgment in conformity with this opinion.
It is so ordered.
MR. JUSTICES HASWELL, DALY and CASTLES, and the HONORABLE THOMAS DIGNAN, sitting in place of MR. JUSTICE JOHN C. HARRISON, District Judge, concur.